            Case 1:17-cv-07336-SLC Document 67 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NATALIE AGUREYEV and DARYA IGAMBERDIEV,

                              Plaintiffs,

against
                                                         CIVIL ACTION NO.: 17 Civ. 7336 (SLC)

                                                                  ORDER TO INITIATE
H.K. SECOND AVE. RESTAURANT, INC., SHAHEEN
                                                                DEFAULT PROCEEDINGS
KHAN, and MAHA KHONDOKER,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

          On June 22, 2020 the Court granted the Motion of Attorney Natraj Bhushan to withdraw

as counsel for defendants H.K. Second Ave. Restaurant, Inc. and Shaheen Khan. (ECF No. 66).

The Court gave Defendants until July 22, 2020 to retain new counsel, or, for the individual

defendants, to inform the Court that they wished to proceed pro se. (Id.) If Defendants did not

appear, the Order directed Plaintiffs to begin default proceedings by July 29, 2020. (Id.)

          Defendants have not retained new counsel, and Plaintiffs have not moved for default.

Plaintiffs are now ORDERED to request a Certificate of Default from the Clerk of Court by August

7, 2020 and to file a Motion for Default Judgment in accordance with Rule 55 of the Federal Rules

of Civil Procedure and S.D.N.Y. Local Rule 55 by August 14, 2020.


Dated:           New York, New York,
                 July 31, 2020                              SO ORDERED



                                                            _________________________
                                                            SARAH L. CAVE
                                                            United States Magistrate Judge
